Case: 1:20-cv-05191 Document #: 33-5 Filed: 12/10/20 Page 1 of 2 PagelD #:407

EXHIBIT 18
Case: 1:20-cv-05191 Document #: 33-5 Filed: 12/10/20 Page 2 of 2 PagelD #:408

From: Brezina, David

To: eel f @ ai aie ie 2 f @ un 101 @gmai 4,
7 ide f Baral a

Bee: David Brezina

Subject: Case 1:20-cv-05191 Wayne Farms LLC v John Doe et al

Date: Monday, October 26, 2020 4:08:00 PM

Attachments: 22704380-0--6980 nd

 

Good Day, Patrick/Gracie/Frank:
Now that we have your other names, we added them in an Amended Complaint.

Please see the attached documents.

They are also available for free at: httos:/Avww.courtlistener. com/docket/18476666/wayne-farms-

Ilc-v-john-doe

Dave Brezina
312 408-2532 {direct}
312 259-5326 (mobile)

The sender does not provide any tax advice, therefore this cannot be reliance opinion.

This message (including any attachments) is intended only for the use of the individual or entity to which it is
addressed and may contain information that is non-public, proprietary, privileged, confidential, and exempt from
disclosure under applicable law or may constitute as attorney work product. If you are not the intended recipient,
you are hereby notified that any use, dissemination, distribution, or copying of this communication Is strictly
prohibited. If you have received this communication in error, notify us immediately by email or telephone and (i)
destroy this message if a facsimile or (ii) delete this message immediately if this is an electronic communication.
